Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 09, 2020

The Court of Appeals hereby passes the following order:

A21I0064. RENETTA CHESTON-THORNTON, AS MOTHER AND NEXT
     FRIEND OF JANE DOE v. ALLSTATE FINANCIAL SERVICES, LLC.

      Renetta Cheston-Thornton, as mother and next friend of Jane Doe, obtained a
judgment against Crime Prevention Agency, Inc. (“CPA”), in the amount of
$1,000,000,000.00. Seeking to collect on the judgment, Cheston-Thornton filed this
garnishment action against Allstate Financial Services, LLC (“Allstate”), and others,
as garnishees. When Allstate did not timely file an answer, Cheston-Thornton
obtained a default judgment against Allstate in the amount of $1,099,157,534.24.
      Allstate filed a motion to set aside the default judgment, arguing, inter alia, that
enforcement of the large underlying judgment against it pursuant to the garnishment
statutes, including OCGA §§ 18-4-22 and 18-4-24, would be unconstitutional under
the due process and equal protection clauses as applied to this case. The trial court
issued an order setting aside the default judgment, based upon its findings that (1) to
penalize Allstate by transferring such a large amount of liability pursuant to the
garnishment statutes violates constitutional principles of due process and fair play
under the facts of this case, and (2) the plaintiff did not properly serve the
garnishment action upon CPA. Cheston-Thornton then filed this application for
interlocutory review, challenging both of these findings.
      The Georgia Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1).
In light of the trial court’s specific finding that application of the garnishment statutes
is unconstitutional under the facts of this case, it appears that jurisdiction over this
case lies with the Supreme Court, even if the case may ultimately be resolved on other
grounds. See East Ga. Land & Dev. Co. v. Baker, 286 Ga. 551, 552 (1) (690 SE2d
145) (2010) (Supreme Court had exclusive jurisdiction over appeal because the
constitutionality of a statute, as applied, had been raised and ruled upon by the trial
court); Harrison v. Wigington, 269 Ga. 388, 388 (497 SE2d 568) (1998) (“If a
constitutional question is raised and ruled on below, [the Supreme Court] has
exclusive appellate jurisdiction, and this is true, although upon a consideration of the
entire case, [it] determines that a decision upon such constitutional questions is not
necessary to a proper solution of the case, and makes no decision thereon.”)
(punctuation omitted). We further note that the Supreme Court has “the ultimate
responsibility for construing the constitutional provisions regarding appellate
jurisdiction.” Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d
587) (1996).
       Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           10/09/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.